386 S.E.2d 174 (1989)
325 N.C. 702
Deborah Pharr CULPEPPER, Employee, Plaintiff,
v.
FAIRFIELD SAPPHIRE VALLEY, Employer, Aetna Casualty & Surety Company, Carrier, Defendant.
No. 194A89.
Supreme Court of North Carolina.
December 7, 1989.
Parker, Poe, Thompson, Bernstein, Gage & Preston by Max E. Justice and William L. Brown, Charlotte, and Ball, Kelley, Barden & Arrowood, P.A., by Phillip G. Kelley, Asheville, for plaintiff-appellee.
Russell & King, P.A. by J. William Russell and Sandra M. King, Asheville, for defendant-appellant.
PER CURIAM.
AFFIRMED.